Citation Nr: 0608471	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  94-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected right elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1988 to July 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 Hearing Officer's rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which granted service connection for a 
right elbow disability and assigned a noncompensable rating, 
effective from July 13, 1992.  During the course of the 
appeal, the RO issued a rating decision in July 2004 which 
increased the initial noncompensable rating for the service-
connected right elbow disability to 10 percent, effective 
from July 13, 1992.  As the award is not a complete grant of 
benefits, the issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In September 2004, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  Transcripts of his testimony have been associated 
with the claims file.  

The case was previously remanded by the Board to the RO in 
December 2000, and December 2004 for further development 
adjudicative action.


FINDING OF FACT

The competent and probative evidence establishes that, since 
service, the veteran's right elbow disability has been 
productive of complaints of pain on palpation, with full 
range of motion and no additional functional loss due to pain 
or other pathology; and there is no x-ray evidence of right 
elbow arthritis or objective evidence of neuropathy.




CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected right elbow 
disability have not been met at any time since service.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 4.20, 4.71a, Diagnostic Codes 5205-5213 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the Veterans Claims Assistance 
Act (VCAA), (the Congressional action which defined laws and 
regulations cited hereinabove).  However, upon review, the 
Board finds that the lack of such a pre-agency of original 
jurisdiction-decision notice did not result in prejudicial 
error in this case.

The RO notified the veteran of the evidence and information 
necessary to substantiate his increased rating claim in 
notification letters following the passage of the VCAA, dated 
in December 2000, November 2002, and January 2005.  The VA 
fully notified the veteran of what is required to 
substantiate such claims in the notification letters.  Those 
letters notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103 
(West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA medical records, VA examination reports, private 
medical records, and written statements and testimony from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Increased Rating

The veteran asserts that his service-connected right elbow 
has been more than 10 percent disabling since the effective 
date of service connection.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

In cases such as this, that arise from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

The veteran asserts that he sustained a right elbow fracture 
during service; however, the VA examination reports of 
September 1992, March 1997, July 2004, and July 2005 
specifically note that there is no evidence of a fracture of 
the right elbow.  Moreover, these examination reports note no 
deformity of the right elbow or any other impairment of the 
flail joint.  Rather, these examination reports note normal 
range of motion of the right arm at the elbow joint.  
Furthermore, the examination reports also indicate no 
evidence of additional pain, weakness and/or fatigue with 
repeated use of the right arm.  

While pain on palpation is consistently noted in all of the 
above mentioned examination reports, the pain is not 
associated with significant functional impairment.  For 
example, the September 1992 examination report noted no 
functional abnormality of the right elbow, and the May 1997 
examination, in particular, noted that the veteran's right 
elbow disability was minimally symptomatic and the examiner 
could not appreciate any true intrajoint pathology such as 
locking on the examination.

The examiner in July 2004 reported essentially no findings on 
examination, and noted only that the right elbow pain was 
most likely caused by, or a result of, a body contusion which 
had long since resolved since the initial in-service 
accident.  

Furthermore, although some treatment reports note a history 
of degenerative joint disease of the right elbow, there is no 
actual objective evidence to support that history.  All x-ray 
studies of the veteran's right elbow have been unremarkable 
since service, with no findings of arthritis.  

The veteran has, more recently, complained of numbness in the 
right upper extremity.  EMG testing, performed in conjunction 
with the July 2005 examination, was normal; there was no 
electrodiagnostic evidence of a right sided radiculopathy or 
peripheral neuropathy.  

Thus, in sum, the medical evidence of record reveals that the 
veteran has had a painful right elbow since service; however, 
neither limitation of motion, radiculopathy, peripheral 
neuropathy nor fracture or deformity has ever been shown.  
Furthermore, functional limitation has been consistently 
reported as mild, at most.  

The veteran's right elbow was initially rated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5209.  Under Diagnostic Code 5209, a 20 
percent rating is warranted where there is other impairment 
of the elbow such as joint fracture with marked cubitus varus 
or cubitus valgus deformity with ununited fracture of the 
head of the radius in either the minor or major forearm.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5209 (2005).

In the July 2004 rating decision, the RO assigned a 10 
percent rating for the service-connected right elbow 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5206, for limitation of flexion of the forearm.  Under 
Diagnostic Code 5206, for either the major or minor arm, when 
flexion of the forearm is limited to 110 degrees, a zero 
percent (noncompensable) rating is assigned.  A 10 percent 
rating is warranted if flexion is limited to 100 degrees.  A 
20 percent rating requires limitation of forearm flexion to 
90 degrees, if either the major or minor extremity is 
involved.  When flexion is limited to 70 degrees, a 30 
percent rating is assigned for the major arm, and a 20 
percent rating for the minor arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2005).

Based on a review of the medical evidence in this case, the 
Board finds that a rating in excess of 10 percent is not 
warranted under either Diagnostic Code 5209 or 5206.  Range 
of motion has never been more than slightly limited, if any; 
and impairment of the flail joint has never been 
demonstrated.  

Likewise, a rating in excess of 10 percent is also not 
warranted under Diagnostic Code 5207, for limitation of 
extension.  Under that code, a 20 percent rating is assigned 
for extension limited to 75 degrees and a 30 percent rating 
is warranted for extension of the elbow limited to 90 
degrees.  Higher ratings are assigned for greater limitation 
of extension.  In this case, however, the record shows full 
range of motion of the elbow, and as such, a rating in excess 
of 10 percent based on limitation of extension is not for 
application.  

Other diagnostic codes pertaining to the elbow have been 
considered.  

Under Diagnostic Code 5205, a 40 percent rating is assigned 
for favorable ankylosis of the elbow at an angle between 90 
degrees and 70 degrees.  A 50 percent is warranted for 
intermediate ankylosis of the elbow at an angle of more than 
90 degrees, or between 70 and 50 degrees.  A 60 percent 
rating is warranted for unfavorable ankylosis of the elbow at 
an angle of less than 50 degrees or with complete loss of 
supination or pronation.  38 C.F.R. § 4.71a, Diagnostic Code 
5205 (2005).  The medical evidence in this case does not show 
ankylosis of the right elbow, and as such, a rating under 
Diagnostic Code 5205 is not for application.  

Under Diagnostic Code 5208, a 20 percent evaluation is 
warranted where flexion of the forearm is limited to 100 
degrees and extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208 (2005).  Once again, the medical 
evidence shows full range of motion of the forearm, and as 
such, a rating under Diagnostic Code 5208 is not for 
application.  

Diagnostic Code 5210 provides for assignment of 50 percent 
(major) and 40 percent (minor) for impairment of the radius 
and ulna, nonunion of, with flail false joint. Diagnostic 
Code 5211 provides ratings for impairment of the ulna.  
Diagnostic Code 5212 provides ratings for impairment to the 
radius, and Diagnostic Code 5213 provides ratings for 
impairment of supination and pronation.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5210-5213 (2005).  The medical evidence of 
record in this case does not show impairment of the ulna or 
the radius, or impairment of supination and/or pronation.  As 
such, a rating in excess of 10 percent is not assignable 
under these codes.  

Thus, in sum, the objective medical findings do not support 
the assignment of an initial rating in excess of 10 percent.  
There is no evidence of flexion limited to 90 degrees or 
extension limited to 75 degrees.  Furthermore, no impairment 
of the elbow joint, ulna, or radius has been demonstrated on 
examination.  The Board is aware that the veteran's elbow 
joint is painful; however, the Board finds that the veteran's 
painful elbow is adequately compensated for by the initial 10 
percent rating currently assigned, and the veteran does not 
demonstrate additional range of motion loss due to pain on 
use or during flare-ups as noted by a medical examiner.  
There is no medical evidence showing that the veteran 
experiences periods of "flare-ups" where his limitation of 
motion is worse due to pain, nor has he asserted such.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the veteran's service-
connected right elbow disability.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2005).  



ORDER

An initial rating in excess of 10 percent for the service-
connected right elbow disability is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


